Citation Nr: 0303937	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  97-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis and/or 
restrictive lung disease, including as a result of inservice 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1960.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2000 at which time it was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's currently diagnosed mild restrictive lung 
disease was manifested many years subsequent to service and 
there is no competent evidence that it is related to service, 
to include asbestos exposure during service.


CONCLUSION OF LAW

The veteran does not have a pulmonary disorder, to include as 
a residual of exposure to asbestos, which was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2000).  This liberalizing law is applicable to 
the instant appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.

Through the July 1997 rating decision, the October 1997 
statement of the case, and the December 2002 supplemental 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which would 
substantiate the claim, and the evidence that has been 
considered in connection with the appeal.  Moreover, the 
veteran provided testimony on the issue at a hearing before a 
hearing officer at the RO in January 1998.  Additionally, in 
December 2000, the veteran was provided with a detailed 
explanation of the appeal process and the ramifications of 
the VCAA.

Accordingly, the Board finds that the statutory and 
regulatory requirements that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In view of 
the foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence. 




Factual Basis

The earliest medical records associated with the claims file 
consist of private medical records dating from March 1991.  A 
review of the claims file reveals that the RO was not able to 
gain access to or to review the veteran's service medical 
records despite five requests to the National Personnel 
Records Center in St. Louis to provide the records.  That 
facility provided the RO with a formal finding on 
unavailability of service records in June 1997, stating that 
the requested records had   apparently been lost in transit 
to the RO.

A private X-ray study dated in July 1993 showed interstitial 
fibrosis at the lung basis noted as being typical of 
"previous asbestos exposure indicating asbestosis."

A private X-ray study done in February 1996 had no previous 
films available for comparison.  The impressions were:  
Evidence of old granulomatous disease; and possible pleural 
plaques seen posteriorly.  

A report of a private CT scan in March 1996 referred to 
evidence of old granulomatous disease, but another impression 
was made that there were no definite pleural plaques, pleural 
thickening, or pleural calcification suggestive of 
asbestos-related pleural disease.  

The veteran was accorded a May 1996 nontuberculosis disease 
and injury examination by VA.  He reported that he worked 
around asbestos when he was employed by the railroad.  The 
examiner noted that the veteran did not have any malignant 
disease.  Reference was made to chest X-ray studies showing 
evidence of old granulomatous disease, but it was noted there 
was no evidence of any pleural-based plaques suggestive of 
asbestos-related pleural disease.  Reference was made to 
pulmonary function testing indicating mild restrictive 
disease.  The examiner believed the veteran had a mild 
restrictive lung disease that was slowly progressive.  

In testimony given at a hearing at the RO in January 1998, 
the veteran stated he was exposed to asbestos in service when 
he worked as a lineman and phone installer and around 
buildings containing asbestos.  He also indicated that he 
served on the U.S.S. Mount McKinley during his active 
service.  

Of record is a September 2002 communication from the Navy 
Environmental Health Center in Portsmouth, Virginia, 
indicating that no information on the veteran could be 
located through the Navy's Asbestos Medical Surveillance 
Program Central Data Registry.  It was noted that the 
registry was not initiated until 1979 and unless Navy 
medicine evaluated the veteran for exposure to asbestos after 
1979, nothing would likely be found.  

The veteran was accorded a respiratory examination by VA in 
October 2002.  The claims file was "extensively" reviewed by 
the examiner.  Reference was made to the studies done in 1993 
and 1996 and referred to above.  The veteran reported that he 
worked as a lineman and a phone installer from 1957 to 1958 
in service.  He added that he worked in and around buildings 
where asbestos was present and he claimed that most of the 
wires he installed were covered with asbestos.  He added that 
he was on board the U.S.S. Mount McKinley in 1958 and claimed 
that many of the pipes and installation on board the ship 
were also covered with asbestos.  He further related that he 
worked around asbestos when he was employed by the railroad.  

Pulmonary function testing done at another facility in August 
2002 reported mild restrictive disease.  Clinical findings 
were reported and the examination diagnosis was mild 
restrictive lung disease.  

The examiner opined that since there was no evidence of 
pleural plaques or pleural thickening on the chest X-ray 
study or the CT scan in 1996, it was not likely that the 
veteran's underlying lung condition was related to any 
previous asbestos exposure.  He noted that the statement from 
the study in July 1993 reported findings that were typical, 
but not conclusive, of asbestos exposure.  He explained that 
there were many other lung disease processes that had typical 
findings of interstitial fibrosis with irregular, linear, 
interstitial markings.  He added that since there was no 
evidence of pleural plaques or pleural thickening, it was 
"unlikely" that the veteran's underlying restrictive lung 
disease was a result of asbestos exposure in service.  The 
physician went on to state that the veteran's exposure during 
the time that he was a railroad supervisor was minimal 
according to the veteran.  The veteran related that he was a 
supervisor and was inside more than outside where he claimed 
the asbestos was.  Reference was made to the remarks section 
of the compensation and pension examination report reflecting 
that there was a determination that the veteran had been 
exposed to asbestos while serving with the Marine Corps.  
However, the physician again indicated that he found no 
current evidence to link the veteran's underlying mild 
restrictive lung disease to the previous exposure.  He noted 
the current symptom of shortness of breath was more 
exertional and typical of exertional angina, as it was noted 
the veteran had evidence of underlying coronary artery 
disease.  It was his opinion that the veteran's symptoms were 
more related to the underlying coronary artery disease than 
to any lung disease.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
disease diagnosed after service providing the evidence 
establishes that it was incurred during service or within the 
presumptive period thereafter, if applicable.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required when the 
diagnosis of chronicity may be legitimately questioned.  When 
the factor of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor are there relevant regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases, with 
guidelines for considering claims for service connection 
where asbestos exposure is claimed.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos-related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, Part VI, Paragraph 7.21 (October 3, 1997).  

VA must analyze every claim of entitlement to service 
connection for asbestos-related diseases under the noted 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was preservice and/or post service occupational 
or other asbestos exposure, and whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4.  
M21-1, further states, in relevant part that "high exposure 
to asbestos and a high prevalence of disease have been noted 
in insulation and shipyard workers."  

Regarding the veteran's contention that he believes he was 
exposed to asbestos during service, the Board notes that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  See McGinty v. Brown, 
4 Vet. App. at 432.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however,  that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (Court held that a witness must 
be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. 
Cir. 2000).  The Federal Circuit court has also recognized 
the Board's "authority to discount the weight and probative 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In this case, the Board finds most persuasive the medical 
evidence which demonstrates that the veteran has mild 
restrictive lung disease which is not of service onset.  The 
Board notes credible evidence indicates the veteran was 
exposed to asbestos during service and the RO, in essence, 
conceded this fact in its compensation and pension 
examination inquiry dated in October 2002.  In that 
communication it was determined that resolving reasonable 
doubt in the veteran's favor, it was determined he was 
exposed to asbestos while in the Marine Corps.  However, as 
this case turns on a medical question, only independent 
medical evidence may be considered to support a Board 
finding.  The Board is not free to substitute its own 
judgment for that of an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

The pertinent evidence in the case includes a July 1993 X-ray 
study reflecting interstitial fibrosis, reportedly indicating 
asbestosis.  However, a VA physician examined the veteran in 
October 2002 and reviewed the entire claims folder, to 
include that X-ray study.  He specifically referred to it and 
noted that a chest X-ray study done in February 1996 and a CT 
scan done in March 1996 did not show evidence of pleural 
plaques or pleural thickening and this made it unlikely that 
the veteran's underlying lung condition was related to any 
previous asbestos exposure.  The examiner specifically 
addressed the July 1993 reference to asbestosis and noted 
that there were many other lung disease processes that had 
typical findings of interstitial fibrosis.  He indicated that 
because there was no evidence of pleural plaques or pleural 
thickening on the studies in 1996, it was unlikely that the 
veteran's underlying restrictive lung disease was the result 
of his asbestos exposure.  He also referred to the general 
remarks section of the compensation and pension examination 
report determining that the veteran was exposed to asbestos 
while serving with the Marines, but he again stated there was 
no evidence to link the veteran's current underlying mild 
restrictive lung disease to the reported exposure to asbestos 
in service.  His comments are probative and compelling in 
that he had access to the entire record and specifically 
addressed concerns about previous findings.

Accordingly, the Board finds that there is no medical 
evidence in the record showing a causal relationship between 
the veteran's current respiratory disorder and his active 
service, to include exposure to asbestos during service.  
Since the evidence currently of record does not show that the 
veteran's current respiratory disorder had its onset during 
service, is related to asbestos exposure during service, or 
is otherwise related to service, service connection for a 
respiratory disorder, to include as a residual of exposure to 
asbestos, must be denied.  


ORDER

Service connection for a respiratory disorder, to include as 
a residual to exposure to asbestos, is denied.  



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

